Citation Nr: 0319274	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  98-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from April 1953 to May 1973.

This appeal arises from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for a left ankle disability and gout.  

The veteran requested a hearing before the Board of Veterans' 
Appeals (Board) on his substantive appeal (VA Form 9) 
received in July 1998.  However, in August 2002, the veteran 
withdrew this request.  In December 2002, the Board initiated 
development of these claims under regulations that existed at 
that time.  See 67 Fed.Reg. 3,009-3,104 (Jan. 23, 2002); 
38 C.F.R. § 19.9 (2002).  The case has returned from 
development for appellate review.

As noted in the Board's prior decision of December 2002, 
recent outpatient records discussing treatment of the 
residuals of the veteran's right ankle injury indicate that 
he has severe arthritic changes in the talo-navicular and 
tarsal joints of the right foot.  These medical records imply 
that the arthritic changes in the veteran's right foot are 
related to his in-service right ankle injury and subsequent 
tendon repair.  The rating decisions regarding the right 
ankle injury reflect that the RO has not specifically 
determined whether the arthritic changes in the right foot 
joints are service-connected.  The Board finds that the 
recent outpatient records raise an informal claim for 
entitlement to service connection for arthritic changes to 
the joints of the right foot.  See 38 C.F.R. §§ 3.310(a), 
3.155 (2002).  It is further determined that this issue in 
not properly before the Board at the present time and that it 
is not inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.




FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision regarding 
the issue of service connection for a left ankle disability 
has been obtained.

2.  The medical evidence supports a nexus between the 
veteran's current degenerative joint disease and instability 
in the left ankle and his active military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease and instability of the left ankle have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Regarding the issue of entitlement to service connection for 
a left ankle disability, the Board is satisfied that all 
relevant facts regarding that issue have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. § 5103, 5103A, 5107 (West 1991 & 
2002); 38 C.F.R. § 3.159 (2002).  The Board also finds that 
the recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  In any event, 
based on the favorable decision discussed below regarding 
this issue, the Board finds that any failure in VA's duty to 
notify and assist the veteran regarding this claim is moot.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection for a Left Ankle Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from the military.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The veteran has alleged that he incurred a left ankle 
disability as a result of his military service.  In the 
alternative, he has argued that his service-connected right 
ankle disability has caused or at least chronically 
aggravated a left ankle disability.  

A review of the service medical records indicates reported 
medical histories of "weak feet" all the veteran's life.  
In May 1957, a military examiner noted instability in the 
left ankle.  An outpatient record of September 1964 noted 
treatment for a left ankle sprain.  On his military 
retirement examination conducted in December 1972, the 
veteran noted a medical history of problems with both ankles 
for several years.  Post-service treatment records dated in 
the 1990s and early 2000s reported assessments for a left 
ankle disorder.

The veteran was afforded a VA general medical examination in 
May 1997.  On examination, pain was visibly manifested during 
motion of the left ankle.  The examiner opined that during 
flare-ups of symptomatology, the veteran would have 25 
percent less range of motion in the left ankle.  X-rays of 
the left ankle revealed osteoarthritic changes.  The 
diagnoses included degenerative osteoarthritic changes 
involving the left ankle.

A VA orthopedic examination was given to the veteran in April 
2003.  It was noted by the examiner that he had reviewed the 
medical evidence in the claims file prior to examination.  
The veteran claimed that he had bad ankles "all my life."  
On examination, there was effusion about the left ankle joint 
with pain and crepitance during range of motion testing.  X-
rays revealed narrowing the tibial talar joint space, 
anterior osteophytes at the distal tibia, and osteophytes 
scattered throughout the left ankle joint.  The diagnosis was 
degenerative joint disease due to chronic instability of the 
left ankle.  The examiner commented:

Because of the documentation throughout 
the veteran's military medical files, his 
condition, although existed prior to 
enlistment, was exacerbated by his active 
duty military service and thereby related 
to his military service.

Based on the above competent medical opinion, the Board finds 
that the medical evidence supports an award of service 
connection for left ankle degenerative joint disease and 
instability.  That is, the examiner of April 2003 has 
provided the appropriate medical nexus between the veteran's 
current left ankle disabilities and his active military 
service.  As the Board's decision is a full grant of all 
benefits sought on appeal in this matter, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative joint 
disease and instability of the left ankle is granted.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2).  Consistent with the new duty-to-
assist regulations, after reviewing this case, the previous 
Veterans Law Judge (VLJ) determined that development of the 
post-service medical records was required.  In response to 
this development, additional U. S. Army treatment records 
were directly sent to the Board in June 2003.  The veteran 
has not waived initial RO consideration of this evidence in 
connection with his claim for service connection for gout.  
The agency of original jurisdiction (that is, the RO) has not 
reviewed this evidence nor prepared a Supplemental Statement 
of the Case (SSOC) discussing this evidence.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  Thus, in 
light of this new judicial precedent, the Board is compelled 
to remand the veteran's case to the RO for the issuance of an 
SSOC regarding all evidence received since the last issued 
SSOC of July 2002.

In addition, the Board finds that development conducted since 
December 2002 is inadequate.  A development memorandum from 
the previous VLJ dated in December 2002 asked that current 
records from a U. S. Army hospital and VA Medical Center 
(VAMC) in El Paso, Texas be obtained.  In addition, it was 
requested that the veteran be afforded a VA compensation 
examination to determine the existence and etiology of the 
veteran's claimed gout.  A review of the claims file fails to 
explicitly indicate whether VA requested medical records from 
the VAMC in El Paso.  In addition, the compensation 
examination that was scheduled to evaluate the veteran's gout 
was "canceled" with no explanation.  A VA compensation 
examination was obtained in April 2003, but this examiner 
failed to discuss the veteran's gout.  Based on the current 
record, it is impossible for the Board to determine whether 
all development requested in December 2002 has been 
attempted.  Thus, the Board finds that further development is 
required to ensure compliance with the VLJ's instructions of 
December 2002.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Contact the VA Medical Center in El 
Paso, Texas and request copies of all 
medical treatment records dated from 
October 2002 to the present time.  This 
request should specifically ask for all 
completed lab work.  Requests for this 
evidence and the VAMC's response(s) must 
be documented in the claims file.  All 
evidence obtained from this request must 
be associated with the claims file. 

3.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the appropriate 
examination to evaluate gout.  Send the 
claims folder to the examiner for review.  
Please provide the examiner with the 
following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The veteran has claimed that he currently 
suffers with gout that first manifested 
itself during his active military 
service.  Blood testing at the time of 
the veteran's retirement examination in 
December 1972 found uric acid at "8.1 
MG%."  Normal was reported to be from 
2.5 to 8.0.  Post-service military 
treatment records from the 1980s and 
1990s have noted assessments for gout.  
The examiner should provide answers to 
the following question:
a.  Does the veteran currently suffer with 
gout?
b.  If so, is it at least as likely 
as not that any identified gout 
first manifested itself during the 
veteran's active military service or 
is in anyway etiologically related 
to military service, i.e., is it 
related to any in-service disease or 
injury?  

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained since the issuance 
of the July 2002 SSOC.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



